Title: To George Washington from James Mercer, 11 August 1773
From: Mercer, James
To: Washington, George

 

Dear Sir
St James’s 11th Augt 1773.

Your favour of the 9th Instant was received late last Night, I am concerned you shou’d give yourself the trouble of explaining your motives for applying to me about the Mortgage I gave you—if my answer imputed to you the most distant suspicion of ungenerous Sentiments, believe me my good Sir, my Pen & Heart differed much[.] It is true I put the supposition you mention but I deemed it next to impossible, founding on that improbability a strong & convincing proof of yr mortgage being yet as good as ever—It is true that, at this Instant an Exn cou’d be levied on the Negroes contained in it but my good Sir that is the only event independent of my own free will and that event is impossible because there is no Suit or Execution agt the Estate, had there been any danger from such a contingency I wou’d myself have sent for yr mortgage & have recorded it in Stafford Court, it wou’d have been good from the recording agt all the world let the date be what it may—the only difference between such and a strictly formal proceeding on a mortgage is this, that one Recorded within 8 months has a Retrospective effect, from the date—the other being voidable as to Creditors & purchasers for want of Notice, is revived by the act of Recording, from the time of such Recording because from thence all persons are to take Notice—I have been thus prolix in justification of my former Opinion but I shall notwithstanding the other mortgage is good—this day make another & deliver it to my Clerck Mr Sims for your Use, I wou’d the rather do this, because I can now include some very valuable Negroes which I wish to be preserved to the last & therefore shall not want to sell but for your Use—however I hope to be able to give you a Security on Land—my Brother in conjunction with his Mortgagees have sent in a power of atty to Colo. Tayloe Colo. Mason & yourself to sell his Shannandoah & Bull Run Lands this will require a division of the Bull Run Tract, in which my young Brother has abt 9000 acres—I propose keeping three thousand of the best of it for his Use, when distinguised I will grant you a Mortgage on that to assist the others.
I have received a Letr from my Brother of the 8th of May. It was concluded so suddenly that he is very imperfect as to the

new Government & other Business of more consequence than any mentioned—from what I can understand with certainty, it seems the Charter was not then compleated, but he considers it as next to done, I dare say, for this Reason, that Mr Ballendines Information is premature—I believe his Appointment is as sure as the Grant, & shou’d he succeed I have not the least doubt but your recommendation of the Gentlemen you mention for his Deputies, will obtain their wish, I shall mention them as from you as early as possible & as from myself next to four whom I have promised to assist.
As it is now time to look out for a wheat Market I shou’d be glad to know are you a purchaser, if you are, I wish to deal with you, the annual Interest coming in will I hope make it mutual between Us to deal every year. I can from this Crop furnish abt 2500 bushells from Fredk & Marlborough. Mr Brents Rent at Christmas & the waggonage at convenient times is all the Cash I shall want ’till May when your Interest money is first to be paid, if I can leave the balla. towards the principal (which after two Crops I am sure I can) I will gladly do so—let me hear from you soon that I may order down the Frederick wheat to your Mill—shou’d I hear anything of my Brother, I will immediately communicate it to you—Through Colo. Mason you will know all I am lately informed of. I am with real esteem Dear Sir Your much obliged & very huble Servt

Js Mercer

